                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FERNANDO N. DELA CRUZ,                            Case No.19-cv-01140-DMR
                                                        Plaintiff.
                                   8
                                                                                           ORDER DIRECTING ISSUANCE OF
                                                 v.                                        SUMMONS AND SERVICE OF
                                   9
                                                                                           PROCESS BY THE U.S. MARSHAL
                                  10     MEGAN BRENNAN,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Fernando N. dela Cruz Jr. filed an application to proceed in forma pauperis. The

                                  14   court granted Plaintiff’s application on March 8, 2019 and noted that issuance of summons and

                                  15   service would be determined separately. [Docket No. 4.] Having considered the complaint, the

                                  16   court find that it complies with 28 U.S.C. § 1915 and orders the Clerk of Court to issue the

                                  17   summons. Furthermore, the U.S. Marshal for the Northern District of California shall serve,

                                  18   without prepayment of fees, a copy of the complaint, any amendments or attachments, Plaintiff’s

                                  19   affidavit and this order upon Defendant.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 30, 2019

                                  22                                                   ______________________________________
                                                                                       DONNA M. RYU
                                  23                                                   United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
